DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Re-Opened
Prosecution has been re-opened in this patent application for the following issues that have been raised by the Office of Quality Review, consistent with the Correspondence filed on February 18, 2022.

Claim Objections
In claim 4, the use of the periods immediately following “step 1”, “step 2”, “step 3” and also “step 4” has been objected to by the Office of Quality Review in as much as periods are only allowed in claim language at the very end of the claim and to also indicate an abbreviation (but periods are not allowed in the midst of the claim language).  The replacement of the periods at the end of each of these claimed “steps” in claim 4 with a semi-colon (i. e. w/ “:”) would appear to resolve this issue.

Allowable Subject Matter
All of the Applicants’ claims remain allowable and patentable over the prior art of record for the reasons that are already on the record in this patent application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736